DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al. in U.S. Patent No. 4,985,780 in view of Shih et al. in U.S. Patent Application Publication No. 2017/0065840 and Sukhman in U.S. Patent No. 5,051,558 and Momoi et al. in U.S. Patent Application Publication No. 2010/0116799. Garnier et al. disclose a portable electronically controlled laser engraving machine with a laser (element 44, see column 5,lines 15-20), a head (element ) and an element 80, that is considered to be a gantry, a housing (element 24, see column 4, line 49), a base plate (element 118, see column 7, lines 16-17). Garnier et al. does not disclose a cutting head or an actuation system with a conveyor belt or the cutting head is configured to emit the cutting beam in a direction parallel to the base plate. Shih et al. teach a laser cutting and engraving machine (see title) with a laser engraving mechanism (element 11; see figure 1 and paragraph 15) that is considered to be a cutting/engraving head. Sukhman teaches using motor (X motor, element 130, see column 4,lines 48-60) with a belt (element 138) and a motor (Y motor, element 156, see column 5,lines 46-53) that controls a belt (element 154, see column 6,lines 37-39) to move an engraving head (element 112 or element 128, see figure 3). Momoi et al. teach a cutting head (element 4, see paragraph 101) that as shown in figure 1 emits a laser beam (considered to be a cutting beam) that is parallel to a surface (unidentified , but shown supporting element that supports element 5a in figure 1). It would have been obvious to adapt Garnier et al. in view of Shih, Sukhman and Momoi et al. to provide this as a known conventional method to focus the laser beam and cut the workpiece by moving the gantry using motors and belts, yielding predictable results.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al. in view of Shih, Sukhman and Momoi et al. as applied to claim 1 above, and further in view of Liu et al. in U.S. Patent Application Publication No. 2014/0014634 and Brunner et al. in U.S. Patent Application Publication No. 2011/0095005. Liu et al. teach a fixed rail (element 210, see paragraph 118), a carriage (element 310 or element 320, see paragraph 118) supporting a movable rail (element 250). Brunner et al. teach a fixture (element 18, see paragraph 34) for holding a workpiece. It would have been obvious to adapt Garnier et al. in view of Shih, Sukhman,Momoi et al., Liu et al. and Brunner et al. to provide this to move the laser head and use a fixture to keep the workpiece in a desired position.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al. in view of Shih, Sukhman, Momoi et al., Liu et al. and Brunner et al. as applied to claim 2 above, and further in view of Ishikawa et al. in Japan Patent No. 57-193,289-A. Ishikawa et al. teach using a roller(element 35) to rotate a work (element 5) for laser cutting. It would have been obvious to adapt Garnier et al. in view of Shih, Sukhman, Momoi et al.,  Liu et al., Brunner et al. and Ishikawa et al. to provide this to rotate the workpiece during laser cutting.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garnier et al. in U.S. Patent No. 4,985,780 in view of Sukhman et al. in U.S. Patent No. and Sasnett et al.in U.S. Patent No. 4,760,583. Garnier et al. disclose a portable electronically controlled laser engraving machine with a laser (element 44, see column 5,lines 15-20), a head (element ) and an element 80, that is considered to be a gantry, a housing (element 24, see column 4, line 49), a base plate (element 118, see column 7, lines 16-17). Garnier et al. does not disclose a cutting head or the cutting head includes an optical device that directs the cutting beam so that it travels in a direction parallel to the plane (defined by an x axis and a y axis). Sukhman et al. teach an engraving head (element 112 or element 128, see figure 3) that removes material in a subtractive process. Sasnett et al. teach a head (Surrounding focusing lens 158, see figure 11) that emits the laser beam in a direction parallel to a plane defined by the x and y axis in figure 11. Regarding claim 18, Sasnett et al. teach a first mirror that receives the laser beam emitted from the laser and a second mirror that receives the beam from the It would have been obvious to adapt Garnier et al. in view of Sukhman and Sasnett et al. to provide this to remove material from a workpiece by using a Cutting head emitting a laser beam in a direction parallel to a plane defined by the x and y axis. Regarding claim 17 the preamble phrase of “A computer numerically controlled machine that is configured.... to remove material.  from a cylindrical workpiece” is not being given patentable weight beyond being configured to remove material as the workpiece is not part of the apparatus and “computer numerically controlled” is not recited in the main body of the claim and therefore not given patentable weight.
Response to Arguments
Applicant's arguments filed 4 March 2022 have been fully considered but they are not persuasive. Applicant argues that Garnier as modified by Shih and Sukhman fails to disclose that “the cutting head is configured to emit the cutting beam in a direction parallel to the base plate” .  Accordingly, Momoi et al. is being added as a teaching reference to show a machining head (element 4) that as shown in figure 1 emits a laser beam (considered to be a cutting beam) that is parallel to a surface (unidentified , but shown supporting element that supports element 5a in figure 1).  Further it is considered that changing the relative movement(s) of the head or any movement of the workpiece does not prevent laser cutting from happening.
Claims 5-16 and 18-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761